Citation Nr: 1214319	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  94-36 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus, including as secondary to service-connected bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to a higher initial evaluation for right fifth hammer toe, status post arthroplasty, rated as noncompensable from October 1, 1992 to March 19, 2008, and as 10 percent disabling from March 20, 2008.

4.  Entitlement to a higher initial evaluation for left fifth hammer toe, status post arthroplasty, rated as noncompensable from October 1, 1992 to March 19, 2008, and as 10 percent disabling from March 20, 2008.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever 


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1975, in February 1988, and from January 1990 to September 1992.  He also served in the United States Naval Reserve, including on multiple periods of active duty for training and inactive duty training.   

These claims come before the Board of Veterans' Appeals (Board) on appeal of February 1994 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.    

In a decision issued in March 1997, in response to the Veteran's appeal of the February 1994 rating decision, the Board dismissed the claim of entitlement to service connection for tinnitus on the basis that the Veteran's response to the statement of the case failed to allege timely any error of fact or law as to that claim.  As well, the Board denied the Veteran entitlement to an initial compensable evaluation for bilateral hearing loss.  

The Veteran then appealed the Board's March 1997 decision to the United States Court of Appeals for Veterans Claims (Court).  In December 1988, based on a Joint Motion For Remand And To Stay Further Proceedings, the Court issued an Order vacating the Board's March 1997 decision and remanding the matter to the Board.

In a decision issued in February 2000, the Board again dismissed the claim of entitlement to service connection for tinnitus on the basis that the Veteran's response to the statement of the case failed to allege timely any error of fact or law as to that claim.  As well, the Board remanded the claim of entitlement to an initial compensable evaluation for bilateral hearing loss to the RO for additional action.  

Again, in October 2001, based on an Appellee's Motion For Remand, In Part, And To Affirm, In Part, And To Stay Proceedings, the Court issued an Order vacating the Board's February 2000 decision and remanding the matter to the Board for further development and issuance of a readjudicated decision on the claim of entitlement to service connection for tinnitus.

In a decision issued in June 2002, the Board again denied this claim, but in April 2003, it vacated this decision based on evidence received after the decision's issuance.  In June 2003, the Board remanded the claim of entitlement to service connection for tinnitus to the RO for additional action.  In a decision issued in June 2004, the Board again denied this claim.  As well, it remanded the claim of entitlement to an initial compensable evaluation for bilateral hearing loss to the RO for additional action.    

In June 2005, based on a Joint Motion To Vacate In Part And Remand, the Court issued an Order remanding the claim of entitlement to service connection for tinnitus to the Board for compliance with the instructions in the joint motion.  

The Board in turn remanded this claim to the RO for additional action in December 2005 and May 2007.  In the latter remand, the Board also addressed the claim of entitlement to an initial compensable evaluation for bilateral hearing loss, which was then already in remand status.
 
The Veteran testified in support of both claims then on appeal during a hearing held at the RO before the undersigned Acting Veterans Law Judge in May 2007.  Upon the Veteran's request, the RO scheduled the Veteran for another hearing before the Board at the RO in August 2011.  However, on that day, the Veteran submitted a written statement cancelling the hearing and requesting that his case be sent directly to the Board.  By written statement dated in October 2011, the Veteran again indicated that he did not want an in-person hearing before the Board, including at the RO or in Washington, D.C.  The Board thus deems his request for a second hearing withdrawn pursuant to 38 C.F.R. § 20.704(e) (2011). 

Initially, Richard Paul Cohen, Attorney, represented the Veteran in the claims on appeal.  However, in April 2009, he filed a Motion to Withdraw as the Veteran's representative and the Veteran declared Mr. Viterna as his new representative.  Mr. Viterna is therefore listed on the title page of this decision.  That notwithstanding, the Board acknowledges Mr. Cohen's work in support of these claims, including the two appealed to the Court.  

During the course of this appeal, the Veteran initiated appeals of the RO's March 2009 and April 2011 rating decisions denying his claim of entitlement to service connection for vertigo and granting his claim of entitlement to service connection for posttraumatic stress disorder, effective from May 18, 2010.  After the RO issued statements of the case in response to the Veteran's notices of disagreement, however, the Veteran did not respond by perfecting his appeal on these claims.  In fact, with regard to the latter claim, which involved a dispute with the effective date assigned the grant of service connection, the Veteran withdrew his appeal by written statement dated July 2011.  These claims are thus not now before the Board for appellate review.   

The Board addresses the claims of entitlement to a higher initial evaluation for right and left hammer toe disabilities, as well as hearing loss, in the REMAND section of this decision, below, and REMANDS these claims to the RO.


FINDING OF FACT

Tinnitus is related to the Veteran's period of active service.



CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for tinnitus (ringing in the ears).  According to written statements he submitted during the course of this appeal and his hearing testimony, presented in March 2007, he developed this condition after being exposed to an excessive degree of noise during two periods of active service, from 1973 to 1975 and from 1990 to 1992.  Allegedly, during the 1970s, while working as a mail clerk, his duties included going up to the flight deck and picking up mail, including off of running helicopters, while planes were landing and taking off.  He contends that he also painted and cleaned the ship, including the deck, where it was noisy, using noisy tools.  Allegedly, in 1990, while assigned to the USS Saratoga, an aircraft carrier that was undergoing an overhaul, he was exposed to excessive noise from the constant grinding, banging and pounding of construction work, the use of nail and rivet guns, and the loading and unloading of planes.  

Allegedly, while working as the mail clerk and in construction, he rarely, if ever wore earplugs or hearing protection.  He questions why VA continues to ignore the fact that there is documentation of record showing that he first noticed ringing in his ears in 1990, during service, first received treatment for ringing in his ears in 1991, during service, and has since continued to experience and receive treatment for the same condition. 

The Veteran alternatively claims that he developed the tinnitus secondary to his service-connected bilateral hearing loss.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Post-service medical documents, including VA and private treatment records and audiological evaluation reports dated since 1994 and reports of VA examinations conducted since 1992, confirm that the Veteran currently has tinnitus.  The question is thus whether this condition is etiologically related to the Veteran's active service, including the alleged noise exposure, or his service-connected bilateral hearing loss.  

Since 1994, the record has conflicted regarding when the Veteran actually served on active duty.  Since this claim was last remanded, however, service personnel records, including a Statement of Service for Naval Reserve Retirement, a Record Of Military Service for Naval Reserve Retirement, a January 1990 event report, January 1990 Administrative Remarks, identification data from the Defense Finance and Accounting Service, a 1991 performance report, and a veteran's profile from Veterans Information Solution, have been associated with the claims file, which definitively establish that the Veteran was on active duty not only from May 1973 to May 1975 and in February 1988, as initially noted, but also from January 1990 to September 1992.

According to treatment records compiled during those periods of active service, the Veteran reported and received treatment for tinnitus during active service.  Specifically, in June 1991, he complained of plugged ears and ringing in his ears.  He reported that he had been experiencing these ear problems for three weeks.  The examiner diagnosed otitis externa.

Similarly to the recently filed documents substantiating the Veteran's persistently-expressed assertion that he served on active duty from January 1990 to September 1992, this service treatment record corroborates the Veteran's assertion of in-service tinnitus and establishes that he is credible.  

The Veteran asserts that the ringing in his ears began in 1990 and continued to affect him continuously thereafter.  Because ringing in one's ears is observable by the person affected, the Veteran is competent to report such ringing.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay observable conditions or symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition or provide an opinion on causation).  

He is also competent to report that he was exposed to noise in service.  While his duties as a mail clerk would not typically expose him to an excessive amount of noise, because he served on an aircraft carrier, the Board finds credible that, in his case, such duties required him to frequent the flight deck, an extremely noisy area.  In any event, the Veteran has submitted a statement from D.H., who served with the Veteran from 1990 to 1992, confirming that the Veteran was exposed to loud noises while working in construction with noisy tools and little or no hearing protection. 

Post-service medical documents, including a report of private audiological examination conducted in September 1994, reports of VA examination reports conducted in December 1992, January 1994, March 1995, April 1995, June 1995, March 2008, April 2008 and March 2009, VA and private treatment records dated since 2007, and a report of a private physician dated October 2007, corroborate the Veteran's competent and credible assertion that he has been experiencing ringing in his ears since active service, in 1990.  They show that, approximately three months after his discharge from active service, in December 1992, and again in 1993 and 1994, during a VA examination and a private audiological evaluation, the Veteran reported ringing in his ears and, since then, has continued to report the problem, consistently secondary to the in-service noise exposure.  They include an October 2007 opinion linking the Veteran's tinnitus to his active service, or more specifically, to his reported in-service noise exposure.  

During multiple VA examinations, examiners were to provide an opinion as to the etiology of the tinnitus, but each refrained from doing so on the basis that hearing results were inconsistent and unreliable.  Twice, however, examiners acknowledged that the Veteran had previously been denied service connection for tinnitus on the basis that, in 1991, he complained of ringing in the ears when he was being treated for otitis externa, a temporary condition.  The examiners pointed out that, although tinnitus is a frequent complaint associated with ear blockage symptoms during an active ear infection, this type of tinnitus is different from that which results from noise trauma.  They thus concluded that such a finding should not be relied upon to exclude a claimant from establishing that he has a subsequently-acquired tinnitus.  

Based on the Veteran's competent and credible assertions of tinnitus continuously since 1990 and the absence of competent evidence ruling out a relationship between that condition and the Veteran's active service, the Board finds that the Veteran's tinnitus is related to his active service.  Based on this finding, the Board concludes that tinnitus was incurred in service.  

Given this conclusion, the Board need not determine whether the tinnitus is due to the Veteran's service-connected bilateral hearing loss.  For the sake of being thorough, the Board nonetheless notes that there is a 2007 private medical report of record, which includes a medical opinion linking the two.  The Board also observes that VA recognizes that sensorineural hearing loss, such as from acoustic trauma, is the most common cause of tinnitus.  See Veterans Benefits Administration Training Letter 10-02 (March 18, 2010).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, the Board has granted the benefit being sought on appeal in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be discussed. 


ORDER

Service connection for tinnitus is granted.


REMAND

The Board regrets any further delay in adjudicating the remaining claims, but finds that additional development is necessary prior to final appellate review.

The Veteran seeks an initial compensable evaluation for bilateral hearing loss.  In so doing, the Veteran has submitted several private audiology reports in support of his claim.  Unfortunately, most of these reports do not clearly identify the speech discrimination test being administered.  VA rating criteria are specific, and require the use of the Maryland CNC Word List in order to achieve rating consistency.  38 C.F.R. § 4.85.

In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that, pursuant to 38 U.S.C.A. § 5103A(a), when a private examination report reasonably appears to contain information necessary to properly decide a claim but is unclear or not suitable for rating purposes, and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  

At this time, the Board finds that VA has a duty to seek clarification regarding the private audiology testing methods before finally deciding this case.  The Veteran is hereby advised that, to avoid any unnecessary delays in adjudicating this hearing loss claim or any other hearing loss claim in the future, he should ensure that any private audiology reports clearly reflect that the testing was conducted by a state-licensed audiologist, that speech discrimination testing utilized the Maryland CNC controlled speech discrimination test, and that puretone audiometry testing was used.  See 38 C.F.R. § 4.85.  It is also helpful if the audiologist converts the graph results in terms of the numeric results for the hearing thresholds in decibels at the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.

The Board does observe, however, that the April 7, 2009 testing conducted by the Delaware Medical Group identifies that speech audiometry was evaluated using the "live voice" method, which does not comply with the requirements of 38 C.F.R. § 4.85.

The Board next notes that, under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  In this case, an examination of the Veteran's feet is necessary.  During the course of this appeal, in March 2008, the RO afforded the Veteran a VA examination of his feet, but, for the reasons that follow, the report of this examination is inadequate to decide the claims for higher initial evaluations for right and left foot disabilities.  

When the RO granted the Veteran service connection for bilateral hammer toes by rating decision dated in January 2009 it did so based on service and post-service treatment records showing years of bilateral foot pain and deformities, which eventually necessitated bilateral hammer toe surgeries.  The RO assigned the Veteran an initial evaluation pursuant to Diagnostic Code (DC) 5282, which governs ratings of hammer toes.  See 38 C.F.R. § 4.71a, DC 5282 (2011).  Since then, treatment records have been associated with the claims file showing that the Veteran's foot complaints have evolved and are now attributable to multiple foot disabilities/abnormalities in addition to hammer toes, including arthritis, hallux limitus and pes planus.  The Board is unclear whether all of these disabilities/abnormalities are part of the Veteran's service-connected right and left foot disabilities.  The report of VA examination does not provide guidance in this regard and such guidance is crucial because if all of the problems are ratable as part of these disabilities, the arthritis and the pes planus, depending upon their severity, might entitle the Veteran to higher initial evaluations under DC 5276 and/or DC 5284.  

Since the March 2008 VA examination, it has also become apparent that the Veteran's foot symptoms, however diagnosed, are worsening.  According to treatment records in the claims file, the Veteran receives fairly regular treatment for bilateral foot complaints and uses a cane as an ambulatory aid.  Indeed, during treatment visits, the Veteran has claimed that his feet disabilities are worsening, interfere with his job and daily activities, restrict him from engaging in certain activities, which he previously did with his spouse, have caused more intense depression, and warrant a higher initial evaluation based on increased pain during flare-ups.  In February 2009, May 2009 and November 2009, he submitted statements indicating that the report of the VA examination conducted in March 2008 was inadequate and the January 2009 rating decision incorrect because the VA examiner and RO did not contemplate the increased pain that he reported experiencing during such flare-ups, or the overall effect of the pain, stiffness and swelling on his ability to function.  He pointed out that he limped and had an antalgic gait secondary to his foot symptoms.  A discussion focusing on the exact nature and severity of the Veteran's service-connected foot disabilities, including during flare-ups, is thus necessary.

VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 




The Board REMANDS these claims for the following action: 

1.  Associate with the claims folder complete clinical records of the Veteran's treatment within the Upstate New York VA Health Care System (HCS) since April 13, 2011.

2.  Obtain the Veteran's cooperation in obtaining the following information:

a) provide the Buffalo Hearing & Speech Center a copy of the Veteran's September 7, 1994 audiology examination report and request clarification as to the type of speech discrimination test administered to the Veteran, and whether the examination had been conducted by a state-licensed audiologist; and

b) provide the Delaware Medical Group a copy of the Veteran's October 2, 2008 and October 4, 2008 audiology examination reports and request clarification as to the type of speech discrimination test administered to the Veteran, and whether the examinations had been conducted by a state-licensed audiologist.

3.  Upon completion of the above, schedule the Veteran for additional audiology examination with benefit of review of the claims folder.  If any aspect of testing is deemed invalid, the examiner is requested to review prior private and VA testing results and identify the probable reason for testing inconsistencies.  

4.  Arrange for the Veteran to undergo a VA examination in support of his claims for higher initial evaluations for right and left foot disabilities.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he undertook such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) diagnose all right and left foot disabilities and abnormalities shown to exist, including, if appropriate, hammer toes, flat foot, weak foot, claw foot, hallux valgus, hallux rigidus, malunion or nonunion of the tarsal or metarsal bones, heel spurs, degenerative joint disease, a haglands deformity, weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, callosities, pronation and abduction;

b) identify all foot abnormalities and diagnoses found to be due to, or a part of, the Veteran's service-connected right and left foot disabilities or which are otherwise related to his service;

c) note all symptoms associated with the Veteran's service-connected right and left foot disabilities/abnormalities, including, if appropriate, limitation of motion, painful motion, pain on manipulation and/or use, and swelling on use;

d) inquire as to whether the Veteran has flare-ups of his foot symptoms;

e) objectively confirm any functional loss caused by the Veteran's foot symptoms, including during flare-ups and on repetitive use; 

f) when considering whether there is functional loss due to weakness, fatigability, incoordination, pain, including on movement of a joint, reduced or excessive excursion, decreased strength, speed, or endurance, or the absence of necessary structures, deformity, adhesion, and/or defective innervation, describe the extent of this loss during flare-ups or after repetitive use in terms of additional loss of motion beyond that which is observed clinically; 

g) characterize any flat foot as mild, manifested by symptoms relieved by built-up shoes or arch supports, moderate, severe or pronounced;

h) indicate whether the Veteran's right and left foot disabilities result from an injury or injuries; 

i) characterize each overall foot disability as moderate, moderately severe or severe;

j) describe the impact of the Veteran's right and left foot symptoms on his daily activities and employability, including during flare-ups and on repetitive use; 

k) specifically opine whether the Veteran's right and left foot symptoms markedly interfere with his employability, or in conjunction with his other service-connected disabilities, render him unable to secure and/or follow substantially gainful employment; 

l) provide detailed rationale, with specific references to the record, for the opinions expressed; and   

m) if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

5.  Readjudicate the claims based on all of the evidence of record.  If either benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Return the case to the Board for further appellate review if otherwise in order.

The Board intimates no opinion as to the outcome in this case, but advises the Veteran that he has a right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


